     1:17-cv-01596-JMC        Date Filed 09/16/21   Entry Number 47      Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                    AIKEN DIVISION

UNITED STATES OF AMERICA,                    )
ex rel. JANE DOE, M.D.,                      )
                                             )
                 Plaintiff,                  )           C.A. No. 1:17-CV-01596-JMC
                                             )
                    v.                       )
                                             )
AIKEN COUNSELING GROUP LLC, and              )
ALPHA GENOMIX LABORATORIES,                  )
INC., LAIN BRADFORD AND ROBERT               )
BRADFORD,                                    )
                                             )
                Defendants.                  )

                               ORDER OF DISMISSAL

      Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure Relator Holly

Clark, M.D. filed a Notice of Voluntary Dismissal. Having received the United States’

Notice of Consent to dismissal, pursuant to 31 U.S.C. ' 3730(b)(1)

      IT IS HEREBY ORDERED that:

             a. The claims against Defendant Alpha Genomix Laboratories by the

                 Relator are dismissed with prejudice;

             b. The claims against Defendants Lain Bradford and Robert Bradford are

                 dismissed without prejudice as to the United States and as to Relator;

             c. The claims against Defendant Alpha Genomix Laboratories described as

                 Covered Conduct, pursuant to and consistent with the terms and

                 conditions of the settlement agreement are dismissed with prejudice as

                 to the United States; and
     1:17-cv-01596-JMC          Date Filed 09/16/21   Entry Number 47       Page 2 of 2




             d. The seal shall be lifted as to all filings occurring in this action, with the

                 exception of ECFs 6, 15, 19, 26, 30, 33, 36, 39, and 42.

IT IS SO ORDERED.

This 16th day, September 2021


                                                  ____________________________
                                                  J. Michelle Childs
                                                  United States District Judge




                                              2
